 

Exhibit 10.2

 

January 1, 2009

 

Lifetime Brands, Inc.

Attention: Jeffrey Siegel

1000 Stewart Avenue

Garden City, NY 11530

 

Dear Mr. Siegel:

 

RE: Employment Agreement dated October 17, 2005 by and between Lifetime Brands,
Inc. and Ronald Shiftan, as amended (the “Employment Agreement”)

 

As discussed, I hereby irrevocably waive my right under Section 3(a) of the
Employment Agreement to receive an annual increase in base salary for the period
commencing on January 1, 2009 and ending on December 31, 2009 based on the
percentage by which the Bureau of Labor Statistics Consumer Price Index for All
Urban Consumers (CPI-U) all items index, New York-Northern New Jersey-Long
Island, NY-NJ-CT-PA (the “Relevant CPI Index”) for December 2008 increased over
the Relevant CPI Index for December 2007. However, my base salary for the one
year period commencing on January 1, 2010 and ending on December 31, 2010 shall
be adjusted based on the annualized compounded increase in the Relevant CPI
index from December 2007 to December 2009. (For example, if I earned a base
salary of $100,000 for the period commencing January 1, 2008 and ending on
December 31, 2008 and would have received a 3% increase in my base salary for
the period commencing January 1, 2009 and ending on December 31, 2009 based upon
the increase in the Relevant CPI index from December 2007 to December 2008, I
will continue to be paid a base salary of $100,000 for the one year period
commencing on January 1, 2009 and ending on December 31, 2009, rather than a
base salary of $103,000. If the Relevant CPI index increases 4% from December
2008 to December 2009, my base salary will be $107,120 for the one year period
commencing on January 1, 2010 and ending on December 31, 2010). All other terms
and conditions of the Employment Agreement remain in full force and effect.

 

Sincerely,

 

/s/ Ronald Shiftan

 

Ronald Shiftan

 

Accepted and Agreed:

LIFETIME BRANDS, INC.

 

/s/ Jeffrey Siegel                                                     

By: Jeffrey Siegel, Chairman, CEO and President

 

 

--------------------------------------------------------------------------------